                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION
                                  PIKEVILLE

    AGATHA LYNN MCGUIRE,                          )
                                                  )
          Plaintiff,                              )           No. 7:18-CV-84-REW
                                                  )
    v.                                            )
                                                  )           OPINION AND ORDER
    COMMISSIONER OF SOCIAL                        )
    SECURITY,                                     )
                                                  )
          Defendant.                              )

                                   *** *** *** ***

         Agatha McGuire appeals the Commissioner’s denial of her application for

disability benefits.1 The parties filed dueling summary judgment motions. The Court

GRANTS the Commissioner’s motion (DE #10) and DENIES McGuire’s motion (DE

#8) because substantial evidence supports the findings resulting in the administrative

decision, and the decision rests on proper legal standards.

I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         McGuire is currently 62 years old. See, e.g., R. at 65. She alleges disability

beginning on May 5, 2014. See, e.g., R. at 127. McGuire applied for benefits on October


1
   McGuire applied for both Title II disability insurance benefits and Title XVI
supplemental security income, which the Court collectively refers to as “benefits.” See,
e.g., R. at 41. The “standard of review for supplemental security income cases mirrors the
standard applied in social security disability cases.” Bailey v. Sec’y of Health & Human
Servs., 922 F.2d 841, No. 90-3265, 1991 WL 310, at *3 (6th Cir. 1991) (table). “The
standard for disability under both the DIB and SSI programs is virtually identical.” Roby
v. Comm’r of Soc. Sec., No. 12-10615, 2013 WL 451329, at *3 (E.D. Mich. Jan. 14,
2013), adopted in 2013 WL 450934 (E.D. Mich. Feb. 6, 2013); see also Elliott v. Astrue,
No. 6:09-CV-069-KKC, 2010 WL 456783, at *4 (E.D. Ky. Feb. 3, 2010) (“[T]he same
legal standards and sequential evaluation process is employed for making the disability
determination regardless of whether an application is for DIB or SSI.”).

                                             1
22, 2014. R. at 217-27. The SSA denied her claims initially on January 5, 2015, see R. at

127-30, and upon reconsideration on July 14, 2015. See R. at 136-50. McGuire then filed

a written request for a hearing on September 9, 2015. R. at 151-52. Administrative Law

Judge (ALJ) Deborah Foresman held a video hearing on April 11, 2017. R. at 39-64. At

the hearing, attorney Randy Clark represented McGuire. R. at 42. Claimant and impartial

vocational expert (VE) Andrew Beale testified. R. at 45-63. The ALJ subsequently

denied McGuire’s claims on September 25, 2017. R. at 17-32. The Appeals Council

denied review, and thus upheld the ALJ’s decision, on July 5, 2018. R. at 1-3.

          The ALJ made several particular findings in the required sequence. She

determined that McGuire did not engage in substantial gainful activity from May 5, 2014,

through the date of decision. R. at 22. The ALJ next determined that McGuire had severe

impairments. R. at 23. However, ALJ Foresman then found that McGuire did “not have

an impairment or combination of impairments that [met] or medically equal[ed] the

severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” R.

at 24-25. The ALJ further made a detailed residual functional capacity (RFC) finding. R.

at 25-31. Considering the RFC, Judge Foresman found McGuire “capable of performing

past relevant work as a patient transporter” and, also, able to perform two separate

representative jobs in the national economy (order puller and counter supply worker). See

R. at 31. Based on these considerations, the ALJ ruled that McGuire was not under a

disability from May 5, 2014, through the date of decision. See R. at 21, 32. Unsatisfied

with the result of the SSA’s administrative process, McGuire turned to federal court for

review.




                                            2
II.    ANALYSIS

       A.       Standard of Review

       The Court has carefully read the ALJ’s lengthy decision, the transcript of the

administrative hearing, and the apt parts of the entire (voluminous—1,900+ page)

administrative record. The Court has scrutinized the record, while primarily focusing on

the portions to which the parties specifically cite. See DE #7 (General Order 13-7), at ¶

3(c) (“The parties shall provide the Court with specific page citations to the

administrative record to support their arguments. The Court will not undertake an open-

ended review of the entirety of the administrative record to find support for the parties’

arguments.”).

       Judicial review of the ALJ’s decision to deny disability benefits is a limited and

deferential inquiry into whether substantial evidence supports the denial’s factual

decisions and whether the ALJ properly applied relevant legal standards. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009); Jordan v. Comm’r of Soc. Sec.,

548 F.3d 417, 422 (6th Cir. 2008); Brainard v. Sec’y of Health & Human Servs., 889

F.2d 679, 681 (6th Cir. 1989) (citing Richardson v. Perales, 91 S. Ct. 1420, 1427

(1971)); see also 42 U.S.C. § 405(g) (providing and defining judicial review for Social

Security claims) (“The findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive[.]”).

       Substantial evidence means “more than a scintilla of evidence, but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d

284, 286 (6th Cir. 1994); see also Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th



                                             3
Cir. 2004). The Court does not try the case de novo, resolve conflicts in the evidence, or

assess questions of credibility. Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

Similarly, the Court does not reverse findings of the Acting Commissioner or the ALJ

merely because the record contains evidence—even substantial evidence—to support a

different conclusion. Warner, 375 F.3d at 390. Rather, the Court must affirm the ALJ’s

decision if substantial evidence supports it, even if the Court might have decided the case

differently if in the ALJ’s shoes. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

       The ALJ, when determining disability, conducts a five-step analysis. See Preslar

v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. §

404.1520(a)(4). At Step 1, the ALJ considers whether the claimant is performing

substantial gainful activity. See Preslar, 14 F.3d at 1110. At Step 2, the ALJ determines

whether one or more of the claimant’s impairments are severe. Id. At Step 3, the ALJ

analyzes whether the claimant’s impairments, alone or in combination, meet or equal an

entry in the Listing of Impairments. Id. At Step 4, the ALJ determines RFC and whether

the claimant can perform past relevant work. Id. Finally, at Step 5, when the burden shifts

to the Acting Commissioner, if the claimant cannot perform past relevant work, the ALJ

determines whether significant numbers of other jobs exist in the national economy that

the claimant can perform, given the applicable RFC. See Preslar, 14 F.3d at 1110; 20

C.F.R. § 404.1520(a)(4). If the ALJ determines at any step that the claimant is not

disabled, the analysis ends at that step. Mowery v. Heckler, 771 F.2d 966, 969 (6th Cir.

1985); 20 C.F.R. § 404.1520(a)(4).




                                            4
       When reviewing the ALJ’s application of the legal standards, the Court gives

deference to her interpretation of the law and reviews the decision for reasonableness and

consistency with governing statutes. Whiteside v. Sec’y of Health & Human Servs., 834

F.2d 1289, 1292 (6th Cir. 1987). In a Social Security benefits case, the agency’s

construction of the statute should be followed “unless there are compelling indications

that it is wrong.” Merz v. Sec’y of Health & Human Servs., 969 F.2d 201, 203 (6th Cir.

1992) (quoting Whiteside, 834 F.2d at 1292).

       B.      The ALJ did not reversibly err.

       McGuire makes two overarching arguments: that substantial evidence does not

support the ALJ’s decision, and that the ALJ erred by failing to apply the Grid Rules. See

DE #8-1, at 1.2 The Court evaluates each in turn.

               1. Substantial evidence supports the ALJ’s decision.

       McGuire first argues that the ALJ “apparently ignored” Exhibit 19E, which is a

collection of job descriptions. See DE #8-1, at 2-3; R. at 332-40. McGuire claims that the

pertinent job description says that the position’s “physical demand requirements are in

excess of those for Medium Work.” See DE #8-1, at 2-3, 8. Judge Foresman generally



2
  McGuire makes a number of conclusory, unreasoned assertions in the briefing. See, e.g.,
DE #8-1, at 5-6 (blithely asserting, with no analysis or record citation, that the RFC
generally is “not supported by substantial evidence”). The Court properly limits analysis
to particularized arguments. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.
1997) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort at
developed argumentation, are deemed waived. It is not sufficient for a party to mention a
possible argument in the most skeletal way, leaving the court to put flesh on its bones.”
(internal alterations removed)); Howard v. City of Girard, 346 F. App’x 49, 52 (6th Cir.
2009) (citing cases); United States v. Reed, 167 F.3d 984, 993 (6th Cir. 1999); Buziashvili
v. Inman, 106 F.3d 709, 719 (6th Cir. 1997); United States v. Crumpton, 824 F.3d 593,
619 n.7 (6th Cir. 2016). Even in that light, the Court has charitably tried to construe
Claimant’s brief to raise arguments mentioned only in sections other than “Argument,”
such as under the “Statement of Material Facts” heading.

                                            5
limited Claimant to medium work, though with a variety of specific parameters. See R. at

25.

       As an initial matter, the ALJ plainly did not ignore Exhibit 19E; to the contrary,

she specifically asked McGuire about it during the video hearing. See R. at 47-48. Indeed,

Claimant (contradictorily) acknowledges that the ALJ “was aware of” the exhibit. DE #8-

1, at 2, 8. Regardless, the Court sees nothing in Exhibit 19E concerning a job titled

“patient transporter.” The entries for “laundry helper” and “radiology worker” do carry

the work-level notation McGuire claims. See R. at 333 & 340. The VE testified that

McGuire could return to her “patient transporter” job, as actually and generally done. See

R. at 59. The Court sees no merit to this textually unsupported argument.3

       To the broader point, as the Acting Commissioner notes, see DE #10, at 7-8, even

if McGuire’s Exhibit 19E argument had merit—i.e., if the “radiology worker” entry

equates to the “patient transporter” job, see R. at 339 (“The Radiology Worker is

responsible for . . . transporting the patients[.]”), 342-43; DE #8-1, at 2-3 (attempting to

liken the positions), and the pertinent job in fact necessitates work in excess of the

medium level as actually performed—the ALJ independently found, at step 5, that


3
  The answer likely lies in the details. McGuire testified that her supervisor, for more than
a year, structured the job so that Claimant did not have to exert at the 75-80 lb. level. See
R. at 52 (testimony of McGuire, indicating she got help with “really heavy” work
materials, which she equated to “75 to 80 pounds”). Later, she suggested those
modifications had been in place for the last year of work. Id. at 56–57. The VE addressed
the transporter position, after hearing McGuire’s testimony, and testified she could
perform the job as defined by the DOT, as McGuire performed it, and as the market
generally requires. See id. at 59–60; id. at 31 (relying on VE as basis of finding). Whether
ARH’s 2005 job description called the job medium+ or not, how McGuire actually did
the job obviously matters for purposes of the assessment. See Garcia v. Sec'y of Health &
Human Servs., 46 F.3d 552, 557 (6th Cir. 1995) (considering whether claimant could
perform “functional demands and duties of a past job as actually performed” or “of the
occupation as generally required by employers throughout the national economy”).


                                             6
McGuire “could perform” other representative medium work jobs in the national

economy such as an “order puller” and “counter supply worker.” R. at 31; see also R. at

60 (corroborative VE testimony). Claimant in no way challenges Judge Foresman’s

conclusion on this separate topic. Thus, even if the ALJ erred regarding McGuire’s

possible return to a patient transporter job, the distinct conclusion, on the subsequent

analytical step, as to other representative jobs provides an independent basis to uphold the

disability conclusion. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474-75 (6th Cir.

2003); Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 537-38 (6th Cir. 2001); Her, 203

F.3d at 391-92. McGuire does not address or dispute this.

       Second, McGuire targets Judge Foresman’s treatment of Dr. William Waltrip’s

evaluation, which (according to Claimant) says “nothing” about whether she “can lift up

to 50 pounds [as] found by the ALJ.” DE #8-1, at 4-5. The Court rejects this theory.

There is substantial record evidence to support the ALJ’s weightlifting conclusion. See,

e.g., R. at 75, 89, 105, 120;4 see also R. at 585 & 609 (in 2013, noting McGuire did 10

repetitions at 51 pounds and used a 50-pound bowflex); 776 & 785 (indicating 50+ pound

muscle testing); 1314-32 (2013 assessments). McGuire contests nothing specific about

this sampling of substantial record evidence. ALJ Foresman did not purport to rely on


4
  No single medical source is alone necessary or conclusive in determining RFC; thus, an
opinion from a non-examining consultant may be the basis for the ALJ’s opinion, even if
it conflicts with an examiner’s. See Blakley, 581 F.3d at 409; Gayheart v. Comm’r of Soc.
Sec., 710 F.3d 365, 379 (6th Cir. 2013) (“To be sure, a properly balanced analysis might
allow the Commissioner to ultimately defer more to the opinions of consultative doctors
than to those of treating physicians.”); Helm v. Comm’r of Soc. Sec., 405 F. App’x 997,
1002 (6th Cir. 2011) (“There is no categorical requirement that the non-treating source’s
opinion be based on a ‘complete’ or ‘more detailed and comprehensive’ case record. The
opinions need only be ‘supported by evidence in the case record.’”); Fisk v. Astrue, 253
F. App’x 580, 585 (6th Cir. 2007) (“To be sure, the ALJ’s decision to give greater weight
to [a consultant’s] opinion was not, in and of itself, error.”). McGuire challenges nothing
particular about the consultants’ conclusions as to weightlifting.

                                             7
Waltrip’s evaluation to come to the 50-pound decision. See R. at 29-30. Even if Waltrip’s

evaluation might support a diminished finding, “[t]hat there may be substantial evidence

in the record to support another conclusion is irrelevant.” Walters v. Comm’r of Soc. Sec.,

125 F.3d 525, 532 (6th Cir. 1997).5 The Court sees no basis for this lightweight

argument.6

       McGuire, next, directs her ire toward the ALJ’s treatment of Dr. Ashok Patnaik’s7

assessments. See DE #8-1, at 5. Judge Foresman found, after reviewing all the evidence,

“that Dr. Patnaik’s opinions are not generally supported in the record and appear to

somewhat overstate the claimant’s limitations compared to what is indicated by the

claimant’s treatment during the period at issue, as well as the claimant’s reported

activities of daily living.” R. at 31. She further concluded that Patnaik’s “forms are

internally inconsistent” and that “the limitations do not correlate with the limitations that

he opined.” Id. “Specifically,” the ALJ decried the reported “limitations regarding lifting,

carrying, sitting, standing, walking, and climbing ladders or scaffolds, as indicated by

examination results that do not support these limitations.” Id. At bottom, she gave

Patnaik’s opinions “little weight.” Id.

       Judge Foresman’s thoughtful analysis is quite defensible. There are a variety of

critical, unexplained variances between Patnaik’s evaluation form and the underlying
5
  This unswerving legal principle—that the Court does not reverse a denial of benefits as
long as substantial evidence supports the decision, even if there is also substantial
evidence of disability—applies equally to some of McGuire’s other, broad arguments.
See, e.g., DE #8-1, at 3-4.
6
  And really, Waltrip only said the following as it pertains to this issue: “She should be
able to lift objects of 25-30 pounds without limitation.” R. at 1738. That signifies no
restrictions up to 30 pounds but does not impose an upper range or discuss relative
capacities as to higher weights. The Court simply notes that Claimant over-argues the
Waltrip proof.
7
  McGuire spelled this provider’s surname “Patnik,” see DE #8-1, at 5, but the record
indicates that “Patnaik” is correct. See, e.g., R. at 1756.

                                             8
medical records. E.g., compare R. at 1750 (reporting that McGuire can walk no more

than 15 minutes at a time), with R. at 1759 (medical records indicating no joint

tenderness, no swelling, normal gait, and normal motor strength and tone); compare R. at

1751 (alleging that a “physical examination” revealed “pain shoulders” and that

“pushing/pulling results in increased shoulder pain”), with R. at 1756-65 (medical records

with no such finding); compare R. at 1752 (alleging that McGuire can “never” balance,

climb ladders or scaffolds, or crawl), with R. at 1756-65 (medical records indicating

nothing of the sort); compare R. at 1754 (stating that McGuire has “limited” ability to

shop and travel without a companion), with R. at 1759 (finding normal gait, normal

motor strength, and normal muscle tone). The hearing record also contradicts some of

these opined limits.

       The ALJ also fairly construed Patnaik’s prior treating record as inconsistent with

the later disability assessment. See, e.g., R. at 1186-1230 (e.g., “no apparent distress”;

“muscle strength is 5/5”; “no abnormal findings”). The doctor’s subsequent treatment

record, too, reasonably buttresses the administrative judge’s point. See R. at 1796 (in

2016, essentially same status and diagnoses as prior encounters). The full record, yet still,

vindicates Judge Foresman’s careful treatment. See, e.g., R. at 1528 (McGuire, on May 5,

2014—the very day she alleges to have become disabled—deciding “to hold off on [an]

appointment” because the pain “isn’t as bad”), 1738 (characterizing McGuire as “very

minimally limited” with a “normal gait”), 1829-30 (in December 2016, noting that

Claimant ambulated “without difficulty”), 1874 (June 2016 radiology report finding no

abnormality). Such pervasive “inconsistencies . . . in medical opinions” are valid grounds




                                             9
for rejecting reliance on the opinions. See, e.g., Gayheart, 710 F.3d at 380. The ALJ

defensibly chose that path here.

       The sharp and unexplained variance between the two Patnaik assessments from

September of 2015 rationally impacted the ALJ. The first one squares, as to weight

limits, with the medium work definition. The second one, a mere 15 days later, sharply

alters the proposed limits both as to weight tolerances and as to durational capacities for

standing, walking, and sitting. The ALJ seized on the inconsistencies and lack of

justification as a reason to discount Patnaik’s overall view.

       Additionally, McGuire’s self-reported activities of daily living rationally

contributed to the ALJ’s conclusion. Claimant, for instance, indicated that she watches

TV, calls other people, makes her bed, cleans her home, checks Facebook, has and

prepares regular meals, showers, reads, helps with Relay for Life, goes outside daily,

drives a car, and independently shops for groceries. See R. at 259-63. She even feeds her

mother’s chickens. See R. at 53. These are all proper considerations—to include issues of

overall consistency—in assessing disability. See, e.g., Warner, 375 F.3d at 392; Walters,

127 F.3d at 531; Bowman v. Comm’r of Soc. Sec., 683 F. App’x 367, 376 (6th Cir. 2017).

Judge Foresman’s analysis was, per this review, adequately justified, in all respects.

Claimant identifies no basis to reverse the ALJ’s treatment of Dr. Patnaik’s assessments.

       Finally, McGuire contends that the ALJ “totally ignored the Plaintiff’s testimony,

the documentation she filled out early in the case[,] and the job description of

transporter[.]” DE #8-1, at 8. The Court rejected the argument concerning “the job

description of the transporter” above. McGuire’s other two sub-contentions are wrong.

The ALJ, rather than “totally ignor[ing]” Claimant’s testimony, specifically cited and



                                             10
considered it while formulating the RFC. See R. at 26. A like reaction meets the theory

that Judge Foresman ignored early case documents. See id. (ALJ citing and considering

documents that existed at the time “the claimant filed her claim for disability”); see also

R. at 21 (ALJ confirming she considered “all the evidence”). Claimant makes no

argument concerning the ALJ’s particular treatment of her testimony or the documents—

rather, simply an incorrect assertion of blanket non-consideration. McGuire also

identifies nothing about an alleged disregard of her testimony, early case documentation,

or the transporter job description that would invalidate the ALJ’s disability determination

under the applicable standard. To the extent McGuire simply wants the Court to perform

a wholesale re-weighing of the proof, her conceptualization of the Court’s limited role in

this context is mistaken. See Brainard, 889 F.2d at 681 (“We do not review the evidence

de novo, make credibility determinations nor weigh the evidence.”); Mullins v. Sec’y of

Health & Human Servs., 680 F.2d 472, 472 (6th Cir. 1982) (per curiam) (“Our task is not

to reweigh the evidence.”).

       For these reasons, the Court rejects each of McGuire’s specific complaints

regarding the ALJ’s analysis. Substantial evidence, including the Agency physicians,

inferences from Waltrip, and at least the consonant part of Patnaik’s views, supported the

RFC formulation. VE testimony validated prior job facility but also supplied other

qualifying medium work within the RFC. This foundation makes the ALJ’s decision

invulnerable to challenge under the deferential rubric.

               2. McGuire identifies no error concerning the Grid Rules.

       Although McGuire raised this as one of the two principal issues of this appeal, see

DE #8-1, at 1, she did not mention it until the last paragraph of her brief. See id. at 8. In



                                             11
total, McGuire argues that “she has met the grid rules under the Act since [her last date of

work] as noted by the ALJ’s specific finding of a limitation to medium level work, the

requirements of her job being in excess of medium level work[,] and her inability to do

that along with a high school education and 57 years or older from the date of last work

forward.” Id.

        Claimant, as this excerpt reveals, does not detail the Grid Rules and identifies no

case or other source supporting the argument. Accordingly, the Court holds the

perfunctory, one-sentence, citation-free argument to be forfeited. See Crumpton, 824 F.3d

at 619 n.7, McPherson, 125 F.3d at 995-96; Howard, 346 F. App’x at 52; Reed, 167 F.3d

at 993; Buziashvili, 106 F.3d at 719. The Court has no obligation to mine Social Security

regulations to find and apply a rule that Claimant herself declined to identify—in other

words, to make and fortify McGuire’s argument for her. Cf. Pliler v. Ford, 124 S. Ct.

2441, 2446 (2004) (noting no such duty exists even in context of pro se litigants). As an

aside, the Grid Rules apply only at step five,8 and the RFC finding and application ended

things at step four.9

        The Court also reiterates the ALJ’s step 5 finding, premised on VE Beale’s

testimony, of other representative jobs that McGuire could perform—a critical decisional

aspect Claimant (again) ignores. See R. at 31, 59-60. While the grids surely can “provide


8
  See, e.g. Norwood v. Sec'y of Health & Human Servs., 991 F.2d 796 (6th Cir. 1993)
(noting that “the ALJ went on to step five and found [that] . . . she could also perform a
significant number of jobs in the national economy pursuant to [the] Grid Rules”);
Thomas v. Comm'r of Soc. Sec., No. 1:18-CV-00065-SKL, 2019 WL 1748512, at *9
(E.D. Tenn. Apr. 18, 2019) (“To get to the Grid Rules at step five, Plaintiff was required
to [satisfy the step four showing].”).
9
  And with no particular regulation cited, the Court is unable to assess exactly what
McGuire contends. In any event, the substantial evidence foundation for the ALJ’s
decision precludes the conditional second argument McGuire casually includes.


                                            12
guidance at step five,” Anderson v. Comm’r of Soc. Sec., 406 F. App’x 32, 35 (6th Cir.

2010), the Sixth Circuit “has held repeatedly that the testimony of a [VE] identifying

specific jobs . . . that an individual with the claimant’s limitation could perform can

constitute substantial evidence supporting an ALJ’s finding at step 5 that the claimant can

perform other work.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 549 (6th Cir. 2004).

Thus, in this scenario, involving such VE testimony, McGuire identifies no remediable

error based on generic grid-centric criticism or nonconsideration of a grid rule. See also,

e.g., Jordan, 548 F.3d at 424-25 (remanding for the ALJ to consider “evidence other than

the grids,” such as “testimony from a [VE],” when “the ALJ relied solely on the grids”

for the step 5 finding); Bohr v. Bowen, 849 F.2d 219, 221 (6th Cir. 1988) (calling the

grids merely “a shortcut that eliminate[s] the need for calling in [VEs]”).

III.   CONCLUSION

       For the reasons stated, the Court GRANTS DE #10, DENIES DE #8, and will

enter a separate Judgment.

       This the 26th day of July, 2019.




                                             13
